Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated August 21, 1979, affirming an order of the State Division of Human Rights, dated November 14, 1978, which, after a hearing, dismissed petitioner’s complaint. Order confirmed and proceeding dismissed, without costs or disbursements. Petitioner failed to meet his "burden of establishing by substantial evidence that the sole reason” he was dismissed was because of his national origin in violation of the Executive Law (Matter of State Div. of Human Rights v Bystricky, 36 AD2d 278, 280, affd 30 NY2d 322). The *597allegation that the petitioner was also discriminated against because of his refusal to participate in corrupt activities cannot be considered on this proceeding, even if the hearing record did not lack applicable evidence, since there is no such subject matter jurisdiction under the Executive Law. Hopkins, J. P., Gibbons, Cohalan and O’Connor, JJ., concur.